                         Case 5:17-cv-07305-EJD Document 328-1 Filed 10/27/20 Page 1 of 39



               1       Todd K. Boyer, State Bar No. 203132
                       todd.boyer@bakermckenzie.com
               2       BAKER & McKENZIE LLP
                       600 Hansen Way
               3       Palo Alto, CA 94304
                       Telephone: +1 650 856 2400
               4       Facsimile: +1 650 856 9299
               5       Caroline A. Pham, State Bar No. 305080
                       caroline.pham@bakermckenzie.com
               6       BAKER & McKENZIE LLP
                       Two Embarcadero Center, 11th Floor
               7       San Francisco, CA 94111
                       Telephone: +1 415 576 3078
               8       Facsimile: +1 415 576 3099
               9       Attorney for Defendant
                       APPLE INC.
             10

             11                                    UNITED STATES DISTRICT COURT

             12                                   NORTHERN DISTRICT OF CALIFORNIA

             13        RAJA KANNAN,                                 Case No. 5:17-cv-07305-EJD (VKD)
             14                      Plaintiff,                     DECLARATION OF TODD K. BOYER
                                                                    IN SUPPORT OF DEFENDANT
             15               v.                                    APPLE INC.’S BILL OF COSTS
             16        APPLE INC.,                                  28 U.S.C. §1924
             17                      Defendant.
                                                                    Complaint Filed:   December 26, 2017
             18                                                     FAC Filed:         May 10, 2018
                                                                    SAC Filed:         October 19, 2018
             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
Baker & McKenzie LLP                                                                   Case No 5:17-cv-07305-EJD
   600 Hansen Way
 Palo Alto, CA 94304
   +1 650 856 2400
                         DECLARATION OF TODD K. BOYER IN SUPPORT OF DEFENDANT APPLE INC.’S BILL OF COSTS
                          Case 5:17-cv-07305-EJD Document 328-1 Filed 10/27/20 Page 2 of 39



               1              I, Todd K. Boyer, hereby declare:

               2              1.      I am an attorney at law duly admitted to practice before the courts of the State of

               3       California and the United States District Court, Northern District of California. I am a Partner with

               4       the law firm of Baker McKenzie and counsel of record for Defendant Apple Inc. (“Apple” or

               5       “Defendant”) in the above captioned matter. I submit this declaration in connection with Defendant’s

               6       Bill of Costs. I have personal knowledge of the facts set forth herein and, if called as a witness, could

               7       competently testify thereto.

               8              2.      Pursuant to 28 U.S.C. §1924 and N.D. Local Rule 54-1(a), I hereby declare that the

               9       costs are correctly stated, were necessarily incurred, and are allowable by law or Local Rule.

             10               3.      A true and correct copy of the invoice of the Reporter’s Transcript from the July 9,

             11        2019 Discovery Hearing in the amount of $174.60 is attached hereto as Exhibit A. This cost is

             12        allowable under Local Rule 54-3(b) as it is a transcript that would be submitted upon any appeal of

             13        this Court’s Judgment.

             14               4.      A true and correct copy of the invoice of the Reporter’s Transcript from the September

             15        24, 2019 Discovery Hearing in the amount of $1,111.50 is attached hereto as Exhibit B. This cost is

             16        allowable under Local Rule 54-3(b) as it is a transcript that would be submitted upon any appeal of

             17        this Court’s Judgment, and was used to provide support for Apple’s Motion for Sanctions brought

             18        under Fed. R. Civ. P. 37 [Dkt. No. 260].

             19               5.      A true and correct copy of the invoice of the Reporter’s Transcript from the November

             20        20, 2019 Discovery Hearing in the amount of $326.70 is attached hereto as Exhibit C. This cost is

             21        allowable under Local Rule 54-3(b) as it is a transcript that would be submitted upon any appeal of

             22        this Court’s Judgment, and was used to provide support for Apple’s Motion for Sanctions brought

             23        under Fed. R. Civ. P. 37 [Dkt. No. 260].

             24               6.      A true and correct copy of the invoice of the Reporter’s Transcript from the April 28,

             25        2020 Discovery Hearing in the amount of $140.25 is attached hereto as Exhibit D. This cost is

             26        allowable under Local Rule 54-3(b) as it is a transcript that would be submitted upon any appeal of

             27        this Court’s Judgment.

             28
Baker & McKenzie LLP                                                      1                         Case No 5:17-cv-07305-EJD
   600 Hansen Way
 Palo Alto, CA 94304
   +1 650 856 2400
                           DECLARATION OF TODD K. BOYER IN SUPPORT OF DEFENDANT APPLE INC.’S BILL OF COSTS
                          Case 5:17-cv-07305-EJD Document 328-1 Filed 10/27/20 Page 3 of 39



               1              7.      A true and correct copy of the invoice of the Reporter’s Transcript from the May 22,

               2       2020 Discovery Hearing in the amount of $338.80 is attached hereto as Exhibit E. This cost is

               3       allowable under Local Rule 54-3(b) as it is a transcript that would be submitted upon any appeal of

               4       this Court’s Judgment.

               5              8.      True and correct copies of the invoices of the Court Reporter’s Deposition Transcript,

               6       Video Deposition and related court reporter fees from the May 1, 2019 deposition of Plaintiff Raja

               7       Kannan, Volume 1 in the amount of $5,704.15 are attached hereto as Exhibit F. These costs are

               8       allowable under Local Rule 54-3(c)(1), which provides that the original and copy of a deposition

               9       (including videotaped depositions) taken for any purpose is allowable, as well as the costs of

             10        reproducing exhibits to the deposition if the deposition costs is allowable.

             11               9.      A true and correct copy of the invoice of the Court Reporter’s Deposition Transcript

             12        and related court reporting fees from the August 28, 2019 deposition of Joseph Kotni, Volume 1 in

             13        the amount of $1,839.20 is attached hereto as Exhibit G. These costs are allowable under Local Rule

             14        54-3(c)(1), which provides that the original and copy of a deposition (including videotaped

             15        depositions) taken for any purpose is allowable, as well as the costs of reproducing exhibits to the

             16        deposition if the deposition costs is allowable.

             17               10.     A true and correct copy of the invoice of the Court Reporter’s Deposition Transcript

             18        and related court reporter fees from the September 10, 2019 deposition of Brian Carr, Volume 1 in the

             19        amount of $1,986.00 is attached hereto as Exhibit H. This deposition was taken at the request of

             20        Plaintiff Kannan. These costs are allowable under Local Rule 54-3(c)(1), which provides that the

             21        original and copy of a deposition (including videotaped depositions) taken for any purpose is

             22        allowable, as well as the costs of reproducing exhibits to the deposition if the deposition costs is

             23        allowable.

             24               11.     A true and correct copy of the invoice of the Court Reporter’s Deposition Transcript

             25        and related court reporter fees from the September 19, 2019 deposition of Heather Ramirez in the

             26        amount of $688.50 is attached hereto as Exhibit I. This deposition was taken at the request of Plaintiff

             27        Kannan. These costs are allowable under Local Rule 54-3(c)(1), which provides that the original and

             28
Baker & McKenzie LLP                                                      2                           Case No 5:17-cv-07305-EJD
   600 Hansen Way
 Palo Alto, CA 94304
   +1 650 856 2400
                           DECLARATION OF TODD K. BOYER IN SUPPORT OF DEFENDANT APPLE INC.’S BILL OF COSTS
                          Case 5:17-cv-07305-EJD Document 328-1 Filed 10/27/20 Page 4 of 39



               1       copy of a deposition (including videotaped depositions) taken for any purpose is allowable, as well as

               2       the costs of reproducing exhibits to the deposition if the deposition costs is allowable.

               3              12.     A true and correct copy of the invoice of the Court Reporter’s Deposition Transcript

               4       and related court reporter fees from the October 7, 2019 deposition of Moazam Raja in the amount of

               5       $383.25 is attached hereto as Exhibit J. This deposition was taken at the request of Plaintiff Kannan.

               6       These costs are allowable under Local Rule 54-3(c)(1), which provides that the original and copy of a

               7       deposition (including videotaped depositions) taken for any purpose is allowable, as well as the costs

               8       of reproducing exhibits to the deposition if the deposition costs is allowable.

               9              13.     A true and correct copy of the invoice of the Court Reporter’s Deposition Transcript

             10        and related court reporter fees from the October 10, 2019 deposition of Rahul Rastogi in the amount

             11        of $1,153.40 is attached hereto as Exhibit K. This deposition was taken at the request of Plaintiff

             12        Kannan. These costs are allowable under Local Rule 54-3(c)(1), which provides that the original and

             13        copy of a deposition (including videotaped depositions) taken for any purpose is allowable, as well as

             14        the costs of reproducing exhibits to the deposition if the deposition costs is allowable.

             15               14.     A true and correct copy of the invoice of the Court Reporter’s Deposition Transcript

             16        and related court reporter fees from the October 22, 2019 deposition of Joseph Kotni, Volume 2 in the

             17        amount of $1,197.10 is attached hereto as Exhibit L. This deposition was taken at the request of

             18        Plaintiff Kannan. These costs are allowable under Local Rule 54-3(c)(1), which provides that the

             19        original and copy of a deposition (including videotaped depositions) taken for any purpose is

             20        allowable, as well as the costs of reproducing exhibits to the deposition if the deposition costs is

             21        allowable.

             22               15.     A true and correct copy of the invoice of the Court Reporter’s Deposition Transcript

             23        and related court reporter fees from the October 25, 2019 deposition of Beth Kellermann in the amount

             24        of $822.30 is attached hereto as Exhibit M. This deposition was taken at the request of Plaintiff

             25        Kannan. These costs are allowable under Local Rule 54-3(c)(1), which provides that the original and

             26        copy of a deposition (including videotaped depositions) taken for any purpose is allowable, as well as

             27        the costs of reproducing exhibits to the deposition if the deposition costs is allowable.

             28
Baker & McKenzie LLP                                                      3                         Case No 5:17-cv-07305-EJD
   600 Hansen Way
 Palo Alto, CA 94304
   +1 650 856 2400
                           DECLARATION OF TODD K. BOYER IN SUPPORT OF DEFENDANT APPLE INC.’S BILL OF COSTS
                          Case 5:17-cv-07305-EJD Document 328-1 Filed 10/27/20 Page 5 of 39



               1              16.     A true and correct copy of the invoice of the Court Reporter’s Deposition Transcript

               2       and related court reporter fees from the November 4, 2019 deposition of Brian Carr, Volume 2 in the

               3       amount of $874.20 is attached hereto as Exhibit N. This deposition was taken at the request of

               4       Plaintiff Kannan. These costs are allowable under Local Rule 54-3(c)(1), which provides that the

               5       original and copy of a deposition (including videotaped depositions) taken for any purpose is

               6       allowable, as well as the costs of reproducing exhibits to the deposition if the deposition costs is

               7       allowable.

               8              17.     True and correct copies of the invoices of the Court Reporter’s Deposition Transcript,

               9       Video Deposition and related court reporter fees from the November 6, 2019 deposition of Raja

             10        Kannan, Volume 2 in the amount of $4,212.60 are attached hereto as Exhibit O. These costs are

             11        allowable under Local Rule 54-3(c)(1), which provides that the original and copy of a deposition

             12        (including videotaped depositions) taken for any purpose is allowable, as well as the costs of

             13        reproducing exhibits to the deposition if the deposition costs is allowable.

             14               I declare under penalty of perjury under the laws of the United States that the foregoing is true

             15        and correct.

             16               Executed this 27th day of October, 2020, in San Jose, California.

             17
                                                                                /s/ Todd K. Boyer
             18                                                                Todd K. Boyer

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
Baker & McKenzie LLP                                                      4                           Case No 5:17-cv-07305-EJD
   600 Hansen Way
 Palo Alto, CA 94304
   +1 650 856 2400
                           DECLARATION OF TODD K. BOYER IN SUPPORT OF DEFENDANT APPLE INC.’S BILL OF COSTS
Case 5:17-cv-07305-EJD Document 328-1 Filed 10/27/20 Page 6 of 39




           EXHIBIT A
                     Case 5:17-cv-07305-EJD Document 328-1 Filed 10/27/20 Page 7 of 39
 AO44
 (Rev. 11/07)                                   UNITED STATES DISTRICT COURT
                                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                             INVOICE NO:      20190166
                                                                                        MAKE CHECKS PAYABLE TO:
  Todd K. Boyer, Esquire                                                        JOAN MARIE COLUMBINI, CSR, RPR
  Baker & McKenzie                                                              Retired Official Court Reporter
  600 Hansen Way                                                                1301 Canyonwood Court #1
  Palo Alto, CA 94304                                                           Walnut Creek, CA 94595

  Phone:                                                                        Phone:     (510) 367-3043


                                                                                joan.columbini.csr@gmail.com
                                                             DATE ORDERED:                            DATE DELIVERED:
                CRIMINAL              X    CIVIL                              11-14-2019                                11-19-2019
Case Style: 17-CV-7305, Kannan v Apple
Transcript of FTR proceedings before the Honorable Virginia K. DeMarchi
July 9, 2019


                               ORIGINAL                             1ST COPY                   2ND COPY                       TOTAL
CATEGORY                PAGES     PRICE      SUBTOTAL       PAGES    PRICE     SUBTOTAL    PAGES   PRICE      SUBTOTAL       CHARGES

 Ordinary

 14-Day

 Expedited                  36      4.85           174.60                                                                        174.60

 Daily

 Hourly

 Realtime

Misc. Desc.                                                                                        MISC. CHARGES:

                                                                                                               TOTAL:           174.60

                                                                             LESS DISCOUNT FOR LATE DELIVERY:

                                                                                                   TAX (If Applicable):

                                                                                      LESS AMOUNT OF DEPOSIT:

                                                                                                    TOTAL REFUND:

                                                                                                           TOTAL DUE:           $174.60

                                                  ADDITIONAL INFORMATION
   Full price may be charged only if the transcript is delivered within the required time frame. For example, if an order
for expedited transcript is not completed and delivered within seven (7) calendar days, payment would be at the
ordinary delivery rate.
                                                     CERTIFICATION
   I certify that the transcript fees charged and page format used comply with the requirements of this court and the
Judicial Conference of the United States.
SIGNATURE:                                                                                             DATE


(All previous editions of this form are
cancelled and should be destroyed)
Case 5:17-cv-07305-EJD Document 328-1 Filed 10/27/20 Page 8 of 39




            EXHIBIT B
Case 5:17-cv-07305-EJD Document 328-1 Filed 10/27/20 Page 9 of 39
Case 5:17-cv-07305-EJD Document 328-1 Filed 10/27/20 Page 10 of 39
Case 5:17-cv-07305-EJD Document 328-1 Filed 10/27/20 Page 11 of 39




            EXHIBIT C
Case 5:17-cv-07305-EJD Document 328-1 Filed 10/27/20 Page 12 of 39
Case 5:17-cv-07305-EJD Document 328-1 Filed 10/27/20 Page 13 of 39




            EXHIBIT D
                 Case 5:17-cv-07305-EJD Document 328-1 Filed 10/27/20 Page 14 of 39

ST44 Rev. 04/18
Derived from A044 Rev. 04/18
                                          UNITED STATES DISTRICT COURT
                                                  For the Northern California
                                                       INVOICE NO.: 20202719
                                                                                 MAKE CHECKS PAYABLE TO:
 Todd Boyer                                                             SUMMER A. FISHER
 Baker & McKenzie, LLP                                                  Official Court Reporter
 660 Hansen Way                                                         280 S. First Street
 Palo Alto, CA 94304                                                    Room 2112
 (650) 856-5572                                                         San Jose, CA 95113
 todd.boyer@bakermckenzie.com                                           (408) 288-6150
                                                                        summer_fisher@cand.uscourts.gov

                                               DATE ORDERED:                              DATE DELIVERED:
      CRIMINAL                   CIVIL                         04-28-2020                                   05-09-2020
 In the matter of: CV-17-7305-EJD, Kannan v Apple, Inc.
 Thank you for your business!                            Please send payment within 21 days of
 receiving this invoice.




                               ORIGINAL                         1ST COPY                          2ND COPY                TOTAL
 CATEGORY
                   PAGES        PRICE     SUBTOTAL     PAGES       PRICE    SUBTOTAL   PAGES       PRICE     SUBTOTAL    CHARGES
Ordinary
14-Day                   33        4.25    140.25                                                                           140.25
Expedited
3-Day
Daily
Hourly
Realtime
Misc.                                                                                                 Misc. Charges
                                                                                                             Subtotal       140.25
                                                                                   Less Discount for Late Delivery
                                                                                                   Tax (If Applicable)
                                                                                          Less Amount of Deposit
                                                                                                        Total Refund
                                                                                                             Total Due      140.25
                                               ADDITIONAL INFORMATION
          Full price may be charged only if the transcript is delivered within the required time frame. For example, if an
order for expedited transcript is not completed and delivered within (7) calendar days, payment would be at the 14-day
delivery rate, and if not completed and delivered within 14 days, payment would be at the ordinary delivery rate.
                                                       CERTIFICATION
          I certify that the transcript fees charged and page format used comply with the requirements of this court and
the Judicial Conference of the United States.
SIGNATURE:                                                                                DATE:

Summer A. Fisher                                                                                            05-09-2020
DISTRIBUTION:         TO PARTY (2 copies - 1 to be returned with payment)     COURT REPORTER           COURT REPORTER SUPERVISOR
Case 5:17-cv-07305-EJD Document 328-1 Filed 10/27/20 Page 15 of 39




            EXHIBIT E
                 Case 5:17-cv-07305-EJD Document 328-1 Filed 10/27/20 Page 16 of 39

ST44 Rev. 04/18
Derived from A044 Rev. 04/18
                                          UNITED STATES DISTRICT COURT
                                                  For the Northern California
                                                       INVOICE NO.: 20202737
                                                                                 MAKE CHECKS PAYABLE TO:
 Todd Boyer                                                             SUMMER A. FISHER
 Baker & McKenzie, LLP                                                  Official Court Reporter
 660 Hansen Way                                                         280 S. First Street
 Palo Alto, CA 94304                                                    Room 2112
 (650) 856-5572                                                         San Jose, CA 95113
 todd.boyer@bakermckenzie.com                                           (408) 288-6150
                                                                        summer_fisher@cand.uscourts.gov

                                               DATE ORDERED:                              DATE DELIVERED:
      CRIMINAL                   CIVIL                         06-05-2020                                   06-05-2020
 In the matter of: CV-17-7305-EJD, Kannan v Apple Inc.
 Thank you for your business!                            Please send payment within 21 days of
 receiving this invoice.




                               ORIGINAL                         1ST COPY                          2ND COPY                TOTAL
 CATEGORY
                   PAGES        PRICE     SUBTOTAL     PAGES       PRICE    SUBTOTAL   PAGES       PRICE     SUBTOTAL    CHARGES
Ordinary
14-Day
Expedited
3-Day
Daily                    56        6.05    338.80                                                                           338.80
Hourly
Realtime
Misc.                                                                                                 Misc. Charges
                                                                                                             Subtotal       338.80
                                                                                   Less Discount for Late Delivery
                                                                                                   Tax (If Applicable)
                                                                                          Less Amount of Deposit
                                                                                                        Total Refund
                                                                                                             Total Due      338.80
                                               ADDITIONAL INFORMATION
          Full price may be charged only if the transcript is delivered within the required time frame. For example, if an
order for expedited transcript is not completed and delivered within (7) calendar days, payment would be at the 14-day
delivery rate, and if not completed and delivered within 14 days, payment would be at the ordinary delivery rate.
                                                       CERTIFICATION
          I certify that the transcript fees charged and page format used comply with the requirements of this court and
the Judicial Conference of the United States.
SIGNATURE:                                                                                DATE:

Summer A. Fisher                                                                                            06-05-2020
DISTRIBUTION:         TO PARTY (2 copies - 1 to be returned with payment)     COURT REPORTER           COURT REPORTER SUPERVISOR
Case 5:17-cv-07305-EJD Document 328-1 Filed 10/27/20 Page 17 of 39




            EXHIBIT F
                             Case 5:17-cv-07305-EJD Document 328-1 Filed 10/27/20 Page 18 of 39


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Todd Boyer                                                                                                              Invoice #:              SF3789016
                       Baker & McKenzie LLP                                                                                                Invoice Date:                 5/22/2019
                       660 Hansen Way
                       Palo Alto, CA, 94304                                                                                               Balance Due:                   $2,293.25


          Case:             Kannan, Raja v. Apple, Inc.
          Job #:            3273872 | Job Date: 5/1/2019 | Delivery: Normal
          Billing Atty: Todd Boyer
          Location:         Baker & McKenzie LLP
                            660 Hansen Way
                            Palo Alto, CA 94304
          Sched Atty: Todd Boyer | Baker & McKenzie LLP

                       Witness                    Description                                                    Units            Quantity               Price              Amount

                                                  Video - Extended Hours Surcharge                               Hour                   0.50         $115.00                  $57.50

                                                  Video - Services                                                                    11.00          $198.00              $2,178.00
                    Raja Kannan
                                                  Video - Media and Cloud Services                             Per disk                 1.00           $22.75                 $22.75

                                                  Shipping & Handling - Video Media                            Package                  1.00           $35.00                 $35.00
               Notes:                                                                                                                        Invoice Total:               $2,293.25
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                             Balance Due:                 $2,293.25
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:             SF3789016
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:               3273872
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 5/22/2019
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
63158
                  (American Express, Mastercard, Visa, Discover)
                                                                                                                                                  Balance:                $2,293.25
Case 5:17-cv-07305-EJD Document 328-1 Filed 10/27/20 Page 19 of 39
Case 5:17-cv-07305-EJD Document 328-1 Filed 10/27/20 Page 20 of 39




            EXHIBIT G
Case 5:17-cv-07305-EJD Document 328-1 Filed 10/27/20 Page 21 of 39
Case 5:17-cv-07305-EJD Document 328-1 Filed 10/27/20 Page 22 of 39




            EXHIBIT H
Case 5:17-cv-07305-EJD Document 328-1 Filed 10/27/20 Page 23 of 39
Case 5:17-cv-07305-EJD Document 328-1 Filed 10/27/20 Page 24 of 39




             EXHIBIT I
Case 5:17-cv-07305-EJD Document 328-1 Filed 10/27/20 Page 25 of 39
Case 5:17-cv-07305-EJD Document 328-1 Filed 10/27/20 Page 26 of 39




             EXHIBIT J
Case 5:17-cv-07305-EJD Document 328-1 Filed 10/27/20 Page 27 of 39
Case 5:17-cv-07305-EJD Document 328-1 Filed 10/27/20 Page 28 of 39




            EXHIBIT K
Case 5:17-cv-07305-EJD Document 328-1 Filed 10/27/20 Page 29 of 39
Case 5:17-cv-07305-EJD Document 328-1 Filed 10/27/20 Page 30 of 39




            EXHIBIT L
Case 5:17-cv-07305-EJD Document 328-1 Filed 10/27/20 Page 31 of 39
Case 5:17-cv-07305-EJD Document 328-1 Filed 10/27/20 Page 32 of 39




           EXHIBIT M
Case 5:17-cv-07305-EJD Document 328-1 Filed 10/27/20 Page 33 of 39
Case 5:17-cv-07305-EJD Document 328-1 Filed 10/27/20 Page 34 of 39




            EXHIBIT N
Case 5:17-cv-07305-EJD Document 328-1 Filed 10/27/20 Page 35 of 39
Case 5:17-cv-07305-EJD Document 328-1 Filed 10/27/20 Page 36 of 39




            EXHIBIT O
                             Case 5:17-cv-07305-EJD Document 328-1 Filed 10/27/20 Page 37 of 39


           Veritext, LLC
           California Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-608-3438
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Todd Boyer                                                                                                              Invoice #:              SF4038612
                       Baker McKenzie LLP                                                                                                  Invoice Date:                11/15/2019
                       600 Hansen Way
                       Palo Alto, CA, 94304                                                                                               Balance Due:                   $2,469.85


          Case:             Raja Kannan v. Apple, Inc.
          Job #:            3608096 | Job Date: 11/6/2019 | Delivery: Expedited
          Billing Atty: Todd Boyer
          Location:         Baker McKenzie LLP
                            600 Hansen Way
                            Palo Alto, CA 94304
          Sched Atty: Todd Boyer | Baker McKenzie LLP

                       Witness                    Description                                                    Units            Quantity               Price              Amount

                                                  Original with 1 Certified Transcript                           Page                163.00             $9.35             $1,524.05

                                                  Attendance Fee                                                    1                   1.00         $250.00                $250.00

                                                  Surcharge - Extended Hours                                     Hour                   2.00           $95.00               $190.00

                                                  Exhibits - Color                                            Per Page                  4.00            $1.50                   $6.00

                                                  Exhibits                                                    Per Page                52.00             $0.65                 $33.80
                Raja Kannan, Vol 2
                                                  Rough Draft                                                    Page                163.00             $1.50               $244.50

                                                  Surcharge - Video Deposition                                   Page                163.00             $0.50                 $81.50

                                                  Litigation Package (all Electronic Files)                         1                   1.00           $55.00                 $55.00

                                                  Production & Processing                                           1                   1.00           $50.00                 $50.00

                                                  Shipping & Handling                                          Package                  1.00           $35.00                 $35.00
               Notes:                                                                                                                        Invoice Total:               $2,469.85
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                $2,469.85
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:             SF4038612
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:               3608096
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:               11/15/2019
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
63158
                  (American Express, Mastercard, Visa, Discover)
                                                                                                                                                  Balance:                $2,469.85
                             Case 5:17-cv-07305-EJD Document 328-1 Filed 10/27/20 Page 38 of 39


           Veritext, LLC
           California Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-608-3438
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Todd Boyer                                                                                                              Invoice #:              SF4059646
                       Baker McKenzie LLP                                                                                                  Invoice Date:                11/26/2019
                       600 Hansen Way
                       Palo Alto, CA, 94304                                                                                               Balance Due:                   $1,047.75


          Case:             Raja Kannan v. Apple, Inc.                                                                                      Third Party:
          Job #:            3608096 | Job Date: 11/6/2019 | Delivery: Normal
          Billing Atty: Todd Boyer
          Location:         Baker McKenzie LLP
                            600 Hansen Way
                            Palo Alto, CA 94304
          Sched Atty: Todd Boyer | Baker McKenzie LLP

                       Witness                    Description                                                    Units            Quantity               Price              Amount

                                                  Video - Services                                                                      5.00         $198.00                $990.00

                Raja Kannan, Vol 2                Video - Media and Cloud Services                             Per disk                 1.00           $22.75                 $22.75

                                                  Shipping & Handling - Video Media                            Package                  1.00           $35.00                 $35.00
               Notes:                                                                                                                        Invoice Total:               $1,047.75
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                             Balance Due:                 $1,047.75
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:             SF4059646
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:               3608096
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:               11/26/2019
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
63158
                  (American Express, Mastercard, Visa, Discover)
                                                                                                                                                  Balance:                $1,047.75
                             Case 5:17-cv-07305-EJD Document 328-1 Filed 10/27/20 Page 39 of 39


           Veritext, LLC
           California Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-608-3438
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Todd Boyer                                                                                                              Invoice #:              SF4025174
                       Baker McKenzie LLP                                                                                                  Invoice Date:                11/15/2019
                       600 Hansen Way
                       Palo Alto, CA, 94304                                                                                               Balance Due:                      $695.00


          Case:             Raja Kannan v. Apple, Inc.
          Job #:            3608096 | Job Date: 11/6/2019 | Delivery: Normal
          Billing Atty: Todd Boyer
          Location:         Baker McKenzie LLP
                            600 Hansen Way
                            Palo Alto, CA 94304
          Sched Atty: Todd Boyer | Baker McKenzie LLP

                       Witness                    Description                                                    Units            Quantity               Price              Amount

                                                  Veritext Virtual Primary Participants                             1                   1.00         $495.00                $495.00
                Raja Kannan, Vol 2
                                                  Veritext Virtual Exhibits                                    Package                  1.00         $200.00                $200.00
               Notes:                                                                                                                        Invoice Total:                 $695.00
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                             Balance Due:                   $695.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:             SF4025174
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:               3608096
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:               11/15/2019
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
63158
                  (American Express, Mastercard, Visa, Discover)
                                                                                                                                                  Balance:                  $695.00
